ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “wherein the plurality of sensors comprises a second sensor disposed at a rearward portion of the exterior side of the vehicle that is rearward of the transverse centerline of the vehicle such that a principal axis of a zone of sensing of the second sensor extends forward and sideward at an angle less than 90 degrees and greater than 0 degrees relative to the exterior side of the vehicle, and wherein a side boundary of the zone of sensing of the second sensor that extends forward is parallel to or intersecting the exterior side of the vehicle at which the second sensor is disposed; creating a zone of sensing for each of the first sensor and the second sensor using at least one selected from the group consisting of (i) signal gain made on each of the first sensor and the second sensor and (ii) signal threshold made on each of the first sensor and the second sensor; adjusting the zone of sensing for each of the first sensor and the second sensor to an adjusted zone of sensing using at least one selected from the group consisting of (i) signal gain adjustment made on each of the first sensor and the second sensor and (ii) signal threshold adjustment made on each of the first sensor and the second sensor”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-16 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-16 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 17, none of the prior art of record either taken alone or in combination discloses the claimed “the plurality of sensors comprises a second sensor disposed at a rearward portion of the exterior side of the vehicle that is rearward of the transverse centerline of the vehicle such that a principal axis of a zone of sensing of the second sensor extends 12 35957021.1forward and sideward at an angle less than 90 degrees and greater than 0 degrees relative to the exterior side of the vehicle, and wherein a side boundary of the zone of sensing of the second sensor that extends forward is parallel to or intersecting the exterior side of the vehicle at which the second sensor is disposed; creating a zone of sensing for each of the first sensor and the second sensor using at least signal gain made on each sensor; adjusting the zone of sensing for each of the first and second sensors to an adjusted zone of sensing using at least signal gain adjustment made on each of the first sensor and the second sensor; communicating to the control sensor data sensed by the first and second sensors with the respective zones of sensing and sensor data sensed by the first and second sensors with the respective adjusted zones of sensing; processing at the control the communicated sensor data sensed by the first and second sensors; determining, at the control, and responsive to processing of the communicated sensor data sensed by the first and second sensors, presence of an object exterior the vehicle and within the zone of sensing and the adjusted zone of sensing of at least one selected from the group consisting of the first sensor and the second sensor; determining height of the object present exterior the vehicle and within the zone of sensing and the adjusted zone of sensing of the at least one selected from the group consisting of the first sensor and the second sensor; and wherein the vehicular sensing system provides object detection for at least one selected from the group consisting of an automated parking system of the vehicle, a blind spot detection system of the vehicle, a cross traffic alert system of the vehicle, a lane change and merge aid system of the vehicle, an automatic emergency braking system of the vehicle, a pedestrian detection system of the vehicle, a turn assist system of the vehicle, and an intersection collision mitigation system of the vehicle”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 18-26 depends ultimately from allowable, independent claim 17, so each of dependent claims 18-26 is allowable for, at least, the reasons for which independent claim 17 is allowable. 
As for independent claim 27, none of the prior art of record either taken alone or in combination discloses the claimed “the plurality of sensors comprises a second sensor disposed at a rearward portion of the exterior side of the vehicle that is rearward of the transverse centerline of the vehicle such that a principal axis of a zone of sensing of the second sensor extends forward and sideward at an angle less than 90 degrees and greater than 0 degrees relative to the exterior side of the vehicle, and wherein a side boundary of the zone of sensing of the second sensor that extends forward is parallel to or intersecting the exterior side of the vehicle at which the second sensor is disposed; creating a zone of sensing for each of the first sensor and the second sensor using at least signal threshold made on each of the first sensor and the second sensor; adjusting the zone of sensing for each of the first sensor and the second sensor to an adjusted zone of sensing using at least signal threshold adjustment made on each of the first sensor and the second sensor; 15 35957021.1communicating to the control sensor data sensed by the first and second sensors with the respective zones of sensing and sensor data sensed by the first and second sensors with the respective adjusted zones of sensing; processing at the control the communicated sensor data sensed by the first and second sensors; determining, at the control, and responsive to processing of the communicated sensor data sensed by the first and second sensors, presence of an object exterior the vehicle and within the zone of sensing and the adjusted zone of sensing of at least one selected from the group consisting of the first sensor and the second sensor; determining height of the object present exterior the vehicle and within the zone of sensing and the adjusted zone of sensing of the at least one selected from the group consisting of the first sensor and the second sensor; and wherein the vehicular sensing system provides object detection for at least one selected from the group consisting of an automated parking system of the vehicle, a blind spot detection system of the vehicle, a cross traffic alert system of the vehicle, a lane change and merge aid system of the vehicle, an automatic emergency braking system of the vehicle, a pedestrian detection system of the vehicle, a turn assist system of the vehicle, and an intersection collision mitigation system of the vehicle”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .

The closest prior art is found to be:
Haberland et al. (US 2008/0211708 A1) describes method of operating a radar system in a motor vehicle; paragraph 28: measure a distance between the additional sensor module and an object situated within the detection range (paragraph 2); Figure 1: the sensor modules 110a, 110b are arranged in a rear area 200a of a motor vehicle indicated by the rectangle 200 (paragraph 44); Figure 4: central control unit 120 (paragraph 74); Figure 1: the rightmost main lobe for the sensor 110a…each of the radar sensors or their antennas features a controllable directional pattern, and in this way can produce comparatively narrow main lobes  in order to respectively monitor only a partial area of the detection range A, B that is assigned to the respective sensor module 110a, 110b…as an example, three possible main lobes are indicated for the radar sensor of the first sensor module 110a, the second sensor module 110b (paragraph 45); detection range A and Detection range B overlaps in detection range C, which is outside the horizontal edge between two sensors 110a, 110b on vehicle 200 (Figure 1); Figure 4: data bus 130, as provided in the schematically depicted radar system 100 shown in FIG. 4 for communication by the individual sensor modules 110a, 110b with a central control unit 120…the local control units control the radar sensor or its antennas, as well as the analysis of the transmit signals and the operation of a sensor module 110a, 110b (paragraph 74); another form of the method of the present disclosure provides for the first and/or the additional sensor module to be a radar sensor 
Bilik et al. (US 2018/0074191 A1) describes as part of the centralized processing, at 406, determinations are made regarding the detected objects on or around the road in which the vehicle 100 is travelling. In one embodiment, the determinations are made as to the type of objects on or along the road, and/or the location, placement, shape, size, and/or other dimensions thereof, using the radar data. In one embodiment, geographic coordinates and physical measurements (e.g., length, width, height) of the objects are determined, along with the objects' proximity to and/or movement with respect to the vehicle 100, using the radar data (paragraph 39).
Hiramaki (US 20150138011) describes sensors 11F, 11R; paragraph 5: using an ultrasonic sensor having a sensing area having a conical shape…ultrasonic sensor is attached to a vehicle body lateral face; paragraph 47: each of these object detecting sections 11 can be constituted by using e.g. a laser radar (Figure 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648